Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE has been processed and prosecution resumes.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11,12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, please amend the claim by replacing “ produced from” with - - with a hologram recorded in - -  .  This makes it clear that there is a hologram recorded in the medium. (this amendment would also overcome the 102 and 103 rejections over Lee et al. WO 2016/126102 alone).
	In claims 12 and 17, please insert - - holographic - - , before “optical”
(this amendment would also overcome the 102 and 103 rejections over Lee et al. WO 2016/126102 alone).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,7,8,11,12 and 15-16  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Lee et al. WO 2016/126102.
Lee et al. WO 2016/126102 (US 20180002463 used in lieu of machine translation) in preparation example 1 reacts 2-amino-4-hydroxy-6-methylpyrimidine with isophorone diisocyanate to form a compound with the structure 
    PNG
    media_image1.png
    118
    214
    media_image1.png
    Greyscale
 which has an isocyanate group and multiple hydrogen bonding functional groups (WO at 15/22-16/3, US at [0098-0099]). Example 3 combines 10 g ( 0.029 moles) of the compound of preparation example 1 (called a first binder), with 87g (153 eq) of  polyol (7331-1-XS-70, acrylic polyol), 50g (0.169 moles) of trimethylolpropane triacrylate, dibutyl tin dilaurate (catalyst for inducing urethane reaction between isocyanate of prepared compound and hydroxy groups of polyol (wo at 11/9-10 , US at [0067]) and irgacure 184 (photoinitiator). This was then coated upon a PET substrate, thermally cured at 90 degrees C for 30 minutes (to induce the urethane reaction) and then photocured (WO at 17/9-18 , US at [0105-0106]). The first binder is bounded by a chemical formula Y-L-Z,  where Y is a moiety containing a hydrogen bonding functional group capable of forming multiple hydrogen bonds,  Z is a curable functional group, and L is a linker that links Y and Z, and is a direct bond, a linear or branched alkylene group having 1 to 10 carbon atoms, a linear or branched alkenylene having 2 to 10 carbon atoms, —NHCO—, —NR′CO—, —O—, —NH—, —NR′—, —COO—, —CONHCO—, —CONHCOR′—, —CONR′CO—, —NH—NH—, —NR′—NH—, or —NR′—NR′— (where R′ is a hydrocarbyl group having 1 to 10 carbon atoms). Preferably, the Z is a photo-curable functional group selected from the group consisting of a (meth)acrylate group, a (meth)acryloyl group, and a vinyl group; or a heat-curable functional group selected from the group consisting of an isocyanate group, a hydroxyl group, an epoxy group, an alkoxy group, a thiol group; a melamine group, a siloxane group, and an oxetanyl group   (WO at 6/8-7/7 , US at [0032-0036]). The hydrogen bonding functional group capable of forming multiple hydrogen bonds is not particularly limited as long as it is a functional group, a residue or a bond containing hydrogen bonded to N or O, and examples thereof may include OH group, —OR group, —NH.sub.2 group, —NHR group, —NR.sub.2 group, —COOH group, —COOR group, —CONH.sub.2 group, —CONR.sub.2 group, —NHOH group, —NROR group; or a bond present in the molecular, such as —NHCO— bond, —NRCO— bond, —O— bond, —NH— bond, —NR— bond, —COO— bond, —CONHCO— bond, —CONRCO— bond, —NH—NH— bond, —NR—NH— bond, or —NR—NR— bond. In this case, R may be an aliphatic hydrocarbon, an aromatic hydrocarbon or a derivative thereof, and examples thereof include an aliphatic hydrocarbon having 1 to 16 carbon atoms or 1 to 9 carbon atoms, an aromatic hydrocarbon having 5 to 30 carbon atoms or 5 to 16 carbon atoms, and derivatives thereof.  Y is a moiety derived from a compound containing a hydrogen bonding functional group, and the compound containing the hydrogen bonding functional group is capable of forming multiple hydrogen bonds between molecules. It is not particularly limited as long as it is a compound capable of forming a supramolecular network by multiple hydrogen bonds.  These compounds may include, for example, 2-ureido-4-pyrimidinone, 4-ureido-4-pyrimidinol, 2-uriedo-4-pyrimidone, diacylpyrimidine, 2,6-di(acetylamino)-4-pyridyl, 2,7-diamino-1,8-naphthyridine, adenine, thymine, uracil, guanine, cytosine, adenine-thymine dimer, adenine-uracil dimer, guanine-cytosine dimer, and the like (WO at 7/8-26, US at [0037-0040]). The presence of multiple hydrogen bonding facilitates self-healing (1/22+,5/3-7, 8/29-9/6           US at [0007,0045,0051]). The use of various solvents is disclosed  ( US at [0070]).  The addition of surfactants is disclosed  (WO at 12/5-9, US at [0074])
	The 2-amino-4-hydroxy-6-methylpyrimidine can also be named 2-amino-6-methylpyrimidin-4-ol.  
The claims seeks coverage for the composition including the reactive isocyanate compound is formed by reaction of  2-ureido-4-pyrimidinone, 2-ureido-4-pyrimidinol, 2-amino-4-hydroxy-6-methylpyrimidine, diacylpyrimidine, 2,6-di(acetylamino)-4-pyridyl, 2,7-diamino-1,8-naphthyridine, thymine, uracil, guanine, adenine-thymine dimer, adenine-uracil dimer or guanine-cytosine dimer together with a polyol, a photoreactive monomer and a photoinitiator (The polyol and the isocyanate are precursors of the polymer matrix).
	The polyol and trimethylolpropane triacrylate are in excess relative to the isocyanate containing compound, so the heat cured composition of example 3 meets the case where the polymer matrix is formed, as these will still be free monomer (unreacted with the isocyanate) present.

Claims 1,2,5,7,8,11,12 and 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. WO 2016/126102. 
It would have been obvious to one skilled in the art to modify the process of preparation example 1 by replacing the 2-amino-4-hydroxy-6-methylpyrimidine used with other compounds having multiple hydrogen bonding functional groups, such as 2-ureido-4-pyrimidinone, 2 (sic)-ureido-4-pyrimidinol, 2,6-di(acetylamino)-4-pyridyl, 2,7-diamino-1,8-naphthyridine, thymine, uracil, guanine, adenine-thymine dimer, adenine-uracil dimer, guanine-cytosine dimer based upon the equivalence of these disclosed (WO at7/15-26, US at [0040])

Claims 1,2,5,7-12 and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. WO 2016/126102, in view of Hara et al. WO 03/064489. 
Hara et al. WO 03/064489 (machine translation attached) teaches self healing compositions formed using urethane acrylates (1/25-2/7). The addition of surfactants including fluorinated surfactants is disclosed. The addition of surfactants is described as improving abrasion resistance, reducing viscosity, improving adhesion and improving solvent resistance.  Specific examples of the fluorine-based compound include compounds having a fluoroalkyl group such as fluoroalkyl carboxylate, fluoroalkyl quaternary ammonium salt, and fluoroalkyl ethylene oxide adduct; perfluoroalkyl carboxylate Compounds having a perfluoroalkyl group such as perfluoroalkyl quaternary ammonium salts and perfluoroalkylethylene oxide adducts; compounds having a fluorocarbon group; tetrafluoroethylene polymers; Copolymer with tetrafluoroethylene; Copolymer of vinylidene fluoride and hexafluoropropylene; Fluorine-containing (meth) acrylate; Fluorine-containing (meth) acrylate; Polymer-containing ) Polymers of alkyl acrylates; Fine fluorine-containing (meth) comprises a copolymer of acrylic acid ester and other monomers. Specific examples of the above-mentioned fluorinated (meth) acrylic acid ester include 3-perfluoromethyl-2-hydroxypropynole = 2,2-bis ((meth) acryloyloxymethyl) propionate, 3 —Perfluorinated hexinole 2 — ((Meth) acryloyloxy) propyl = 2 — ((Meth) acryloyloxymethyl) 1 2— (Hydroxymethyl) propionate, 3-Denolefnorole Cutyl-1-hydroxypropyl = 2,2-bis ((meth) acryloyloxymethyl) propionate, 3—Perfluorooctyl-1-2 — ((meth) acryloyloxy) propinole = 2— ((Meth) acryloyloxymethyl) _ 2— (hydroxymethyl) propionate, 2-hydroxyphenol 1-hydroxyhexyl (1-hydroxymethyl) , 2-bis ((meth) acryloyloxymethyl) propionate, 2-perfluoride xylyl 11-((meth) acryloyloxymethyl) ethyl = 2 — ((meth) acryloyloxymethyl) 2- (Hydroxymethyl) propionate, 2- (ぺ Hydroxymethyl) ethyl = 2,2-bis ((meth) acryloyloxymethinole) propionate, 2- (perfluorooctyl) 1-(((meth) atalyloyloxymethyl) ethyl = 2 — ((meth) acryloyl 2- (Hydroxymethyi / re) propionate, 3- ぺ -norefolenoroptyl-1 一 — (meth) atalyloyloxypropyl = 2,2-bis ((meth) acryloyloxymethyl) propionate, 3 _ Perfluorinated hexyl _2-(meta) acryloyloxypropyl = 2, 2-bis ((meth) ata-liroinolexoxymethyl) propionate, 3-perfluorooctyl _ 2 _ (meta) atari-roi Noreoxypropyl = 2, 2-bis ((meth) acroyloxymethyl) propionate, 3-perfluorocyclopentylmethyl- 2 _ (meth) atali mouth Inoleoxypropyl = 2,2—bis (( (Meta) atariloyloxymethyl) propionate, 3-phenolenocyclocyclohexinolemethinole 2- (meta) acryloniole Propyl = 2,2-bis ((meth) acryloyloxymethyl) propionate, 3-perfluorocycloheptylmethyl-1- (meth) acryloyloxypropyl = 2,2-bis ( (Meth) acryloyloxymethyl Λ) propionate, 21-perfluorobutyl- (11- (meth) atalyloyloxymethyl) ethyl = 2,2-bis ((meth) acryloyloxymethinole ) Propionate, 2-perhexanolate hexinole (1- (meta) acrylonioleximetinole) Etinole = 2, 2-bis ((meta) acryloyloximetinole) Propionate, 2-perphnoreole octyl 1 (1 (meta) atariloyloxymethyl) ethyl = 2, 2-bis ((meth) acryloyloxymethyl) propionate, 2-perflu Orocyclopentylmethyl- (1— (meth) atalyloyloxymethyl) ethyl = 2,2-bis ((meth) acryloyloxymethyl) propionate, perfluorooctinole ethynole (meth) atarilate, 2-per Fluorocyclohexylmethynole (1- (meth) acryloyloxymethyl) ethyl = 2,2-bis ((meth) atylyloxymethyl) pro. Onato, 2-perfluorocycloheptylmethynole (1- (meth) acryloyloxymethyl) ethyl = 2,2-bis ((meth) to acryloyloxymethyl) propionate, (meth) acrylic acid 1,2,2, -Trifluoroethyl, (meth) acrylic acid 1,2,2,3,3,3-Pentaphenol, propyl (meth) acrylate 2,2,3,3,4,4, 4-Heptaphthalenobutyl, (meth) acrylic acid mono 2,2,3,3,4,4,5,5,5-Nonaph norolopentinole, (meth) acrylinoleic acid 2,2,3> 3, 4, 4, 5, 5, 5, 6, 6,6-Pendecafnolehexyl, (meth) acrinoleic acid-2,2,3,3,4,4,5,5,6,6,7,7,7—tridecafnorole heptyl, (meta) Atarinoleic acid 1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-Pentadecafluorooctyl, (meth) atalinoleic acid 1,3,3 , 4,4,5,5,6,6,7,7,8,8,8—Tridecafluoroctyl, (meth) acrylic acid mono 2,2,3,3,4,4,5,5 5,6,6,7,7,8,8,9,9,10,10,10 One nonadecafluorodecyl, (meth) acrylic acid-1,3,3,4,4,5, 5,6,6,7,7,8,8,9,9,10,10,10 — ^^ Ptadecafluorodecyl, (meth) acrylic acid-one 2—Trifluoromethyl-one-3 , 3,3-Trifluoropropyl, (meth) acrylic acid 3,3-trifluoromethinolate 4,4,4-Triflorenobutyl, (meth) acrylic acid 1-methyl-1,2,2,3,3,3-pentafluoropropyl, (meth) atalinoleate 1,1-methyl-2,2,3,3,4,4,4—heptafluorobutyl, di (meth) Acrylic acid 1,2,2,2-trifluorophenol ethylene glycol, di (meth) acrylic acid 1,2,2,3,3,3 _pentafluoropropinoleethylene glycolone, di (meth) acrylic acid 1,2 2,3,3,4,4,4-heptafnorolebutyl ethylene glycol, di (meth) acrylic acid 1,2,2,3,3,4,4,5,5,5-nonafnoroleopentyl Ethylene glycol, di (meth) acrylic acid 1,2,3,3,4,4,5,5,6,6,6— ゥ decafluorohexyl ethylene glycol, di (meth) acrylic acid 1 2 , 2,3,3,4,4,5,5,6,6,7,7,7—Pletinolech Lengli Cornole, Meth) acrylinoleic acid 1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8,8-pentadecafnoroleoctylethylene glycol, di (meta) ) Acrylic acid 2, 2, 3, 3, 4, 4, 5, 5, 6, 6, 7, 7, 8, 9, 8, 9, 9, 10, 0, 10 and 10—Nonadecafnoroleod Sinoleethylene glycol, 1,2,2,3,3-tetrafluorobutanediol di (meth) acrylate, 1,2,2,3,3,3,4,4-dihexadi (meth) acrylate Fluoropentadiol, di (meth) acrylinoleic acid-2,2,3,3,4,4,5,5-octaphthanoleohexadiol, di (meth) acrylic acid mono 2,2,3,3,3 4,4,5,5,6,6 —decafluoroheptanediol, 1,2,3,3,4,2,3- (meth) acrylic acid 4,5,5,6,6,7,7-dodecafluorooctanediol, di (meth) a-clinoleic acid 2,2,3,3,4,4,5,5,6,6,7 , 7,8,8-tetradecafluorononandionole, di (meth) acrylic acid mono 2,2,3,3,4,4,5,5,6,6,7,7,8, 8, 9, 9—Hexadecafunoleolodecandionole, di (meth) acrylate-1,2,2,3,3,4,4,5,5,6,6,7,7,8,8 8,9,9,10,10—Octadecafluoroundecanediol and di (meth) acrylate 2,2,3,3,4,4,5,5,6,6 7, 7, 8, 8, 9, 9, 9, 10, 10, 10, 11, 11—Includes eicosaphnoleolo dodecandionore (11/26-16/13)
	It would have been obvious to one skilled in the art to modify example 3 or composition rendered obvious by the teachings of  Lee et al. WO 2016/126102 by adding fluorinated surfactants disclosed by Hara et al. WO 03/064489 as useful in self-healing urethane acrylate composition based upon the direction to add surfactants in Lee et al. with a reasonable expectation of gaining improvements in the properties attributed to the addition of surfactants in Hara et al. WO 03/064489.
Claims 6  and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the molar ratio of the isocyanate to the polyol recited in claim 6. 
The recording of a hologram in the composition of Lee et al. WO 2016/126102 is not fairly taught.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 1, 2022